Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-19-00554-CV

                                        Charles J. MELNIK,
                                             Appellant

                                                  v.

                              Dewayne BALDWIN and Tonia Baldwin,
                                          Appellees

                          From the County Court, Guadalupe County, Texas
                                   Trial Court No. 2018-CV-0012
                              Honorable Bill Squires, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 11, 2019

DISMISSED FOR WANT OF PROSECUTION

           An appellate court is authorized to dismiss an appeal for want of prosecution when the

appellant fails to file his brief by the deadline and gives no reasonable explanation for such failure.

TEX. R. APP. P. 38(a)(1). On November 18, 2019, this court ordered appellant to file his appellant’s

brief and a written response reasonably explaining (1) his failure to timely file the brief and (2)

why appellee is not significantly injured by appellant’s failure to timely file a brief. Appellant has
                                                                                 04-19-00554-CV


failed to comply with or respond to this order. Accordingly, we dismiss this appeal for want of

prosecution. See TEX. R. APP. P. 38(a)(1); 42.3(c).

                                                PER CURIAM




                                               -2-